[Letterhead of Redwood Mortgage] August 7, Howard Efron Staff Accountant Division of Corporation Finance United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re: Redwood Mortgage Investors VIII, a California Limited Partnership Form 10-K for the year ended December 31, File No.0-27816 Dear Mr. Efron: Redwood Mortgage Investors VIII, a California limited partnership (“Redwood”) submits this letter in response to comments from the staff (the “Staff”) of the Securities and Exchange Commission (the “SEC”) set forth in the Staff’s letter, dated July 21, 2008, related to the above filings. Redwood hereby advises the Staff that it did previously perform a timely assessment of its internal control over financial reporting as of December 31, 2007.For this assessment, Redwood’s management worked with an outside consulting firm that produced a findings report regarding Redwood’s internal control over financial reporting.Based on this report and its own assessment, Redwood concluded that its internal control over financial reporting was effective as of December 31, 2007.Redwood and its advisors inadvertently omitted to include in Redwood’s Form 10-K the disclosure regarding this assessment that is required by Item 308T of Regulation S-K.Redwood will file an amendment to its Form 10-K for the year ended December 31, 2007 to contain the disclosure that is set forth in Exhibit A to this letter and that includes the Item 308T disclosures.We will also file revised certifications, as set forth in Exhibit B to this letter. As requested by the Staff’s letter, Redwood has considered whether the omission of the internal control disclosure impacts its conclusions regarding the effectiveness of its disclosure controls and procedures as of the end of the fiscal year.Rule 13a-15(e) defines disclosure controls and procedures as follows: - 1 - “(e)For purposes of this section, the term disclosure and controls and procedures means controls and other procedures of an issuer that are designed to ensure that information required to be disclosed by the issuer in the reports that it files or submits under the Act (15 U.S.C. 78A et seq.) is recorded, processed, summarized and reported, within the time periods specified in the Commission’s rules and forms.Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Act is accumulated and communicated to the issuer’s management, including its principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure.” Further, in the SEC release in which the Section 404 rule was adopted, the SEC stated the following regarding disclosure controls and procedures: “In disclosures required under current Item 307 of Regulations S-K and S-B, Item 15 of Form 20-F and General Instruction B(6) to Form 40-F, some companies have indicated that disclosure controls and procedures are designed only to provide “reasonable assurance” that the controls and procedures will meet their objectives.In reviewing those disclosures, the Commission staff generally has not objected to that type of disclosure.The staff has, however, requested companies including that type of disclosure to set forth, if true, the conclusions of the principal executive and principal financial officer that the disclosure controls and procedures are, in fact, effective at the “reasonable assurance” level.Other companies have included disclosure that there is “no assurance” that the disclosure controls and procedures will operate effectively under all circumstances.In these instances, the staff has requested companies to clarify that the disclosure controls and procedures are designed to provide reasonable assurance of achieving their objectives and to set forth, if true, the conclusions of the principal executive and principal financial officers that the controls and procedures are, in fact, effective at the “reasonable assurance” level.”(Securities Act Release No. 8238 (June 5, 2003) at section II.F.4) In Redwood’s situation, there was no issue regarding the accumulation or communication of information.Redwood’s management, which reviews and drafts portions of the Form 10-K, was certainly aware of the performance of management’s internal control assessment.There was also no issue of the timeliness of such accumulation and communication.Drafts of the Form10-K were timely provided to Redwood’s outside advisors:its independent registered public accounting firm and its outside counsel.Redwood and its outside advisors simply inadvertently overlooked a new disclosure regulation. Redwood believes that its disclosure controls and procedures provide reasonable assurance, but not absolute assurance, that the controls and procedures meet their objectives.Accordingly, Redwood’s management continues to conclude that Redwood’s disclosure controls and procedures were effective as of the end of the fiscal year. - 2 - Redwood hereby acknowledges that: · Redwood is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · Redwood may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions or additional comments regarding this response, we suggest that you call our outside counsel, Stephen Schrader of Baker & McKenzie LLP, at (415) 376-3028. Sincerely, /s/Michael R.
